Citation Nr: 0701810	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fatigue.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

By rating decision, dated in March 2005, the agency of 
original jurisdiction (AOJ) granted service connection for 
memory loss.  This represents a full grant of the benefits 
sought.  In a January 2005 rating decision, an effective date 
of March 20, 2002 for a 30 percent evaluation for eczemoid 
dermatitis was assigned.  This, too, represents a full grant 
of the benefits sought, as reflected by a February 2004 VA 
Form 9.  

The veteran was afforded a travel Board hearing before an 
Acting Veterans Law Judge in September 2006.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran exhibited objective indications of chronic 
disability resulting from illness manifested by chronic 
fatigue.

3.  The veteran's chronic fatigue was not attributed to any 
known clinical diagnosis.




CONCLUSION OF LAW

The veteran served in the Persian Gulf War and has a current 
undiagnosed illness manifested by chronic fatigue.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect with regard to 
VCAA is harmless, as the evidence supports a grant of service 
connection for chronic fatigue due to an undiagnosed illness.  
Any disagreement as to the effective date or evaluation 
assigned can be addressed after the AOJ implements the grant 
of service connection.  

VA may pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest--(A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following):  
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The term "Persian Gulf veteran" means a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  Signs or symptoms 
that may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
fatigue, (2) unexplained rashes or other dermatological signs 
or symptoms, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurological signs and symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the upper 
or lower respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.317 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Manifestations of undiagnosed illness are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was instead caused by a supervening 
condition.  Guiterrez v. Principi, 19 Vet. App. 1 (2004).  
Such facts are not established in this case.  Furthermore, 
the veteran was not required to provide evidence linking his 
current condition to an event during service.  Id. At 9-10.  
Lastly, objective medical evidence is not required for an 
award of service connection.  38 U.S.C.A. § 1117.  Rather, 
only competent evidence is required, including non-medical 
indicators or signs perceptible to an examining physician.  
In this case, the examiners, to include the May 2002 and 
March 2004 examiners, as well as the April 2004 examiner, 
entered a diagnosis of fatigue.  The Board notes that under 
38 C.F.R. § 3.317(a) (3), objective indications of chronic 
disability include signs and/or non-medical indicators.  The 
Board notes that the veteran is service-connected for memory 
loss due to an undiagnosed illness as a result of service in 
the Persian Gulf.  

The veteran's service records reflect service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He has asserted that shortly before separation, he 
began having fatigue, which has not subsided.  Transcript at 
p. 7.  On Persian Gulf Registry report VA examination, dated 
in May 2002, the veteran was noted to be employed as a truck 
driver.  The diagnosis was fatigue.  On VA examination for 
fibromyalgia in April 2004, he complained of increasing 
fatigue since 1995.  

The April 2004 VA fibromyalgia examination report notes the 
examiner reviewed the claims file.  The diagnosis was 
fatigue.  The report notes that the veteran worked 3/4 time and 
attended school 36 hours per week.  The examiner attributed 
fatigue to the veteran's workload.  

In this case, the Board finds that veteran's credible 
testimony, together with the lack of a diagnosis for his 
chronic fatigue, supports a finding that he has an 
undiagnosed illness manifested by chronic fatigue.  The Board 
notes that the veteran has consistently been diagnosed with 
fatigue.  Fatigue, rather than chronic fatigue syndrome, is 
specifically listed under 38 C.F.R. § 3.317(b)(1).  
Furthermore, while the April 2004 VA examiner attributed 
fatigue to the veteran's workload, the March 2004 VA 
examination report notes he had been working as a patient 
care technician and attending school only for the previous 
nine months.  The Board notes the May 2002 VA examination 
report reflects a diagnosis of fatigue prior to having that 
school and work schedule, at which time he was a truck 
driver.  Thus, the April 2004 report neither establishes a 
clinical diagnosis or a supervening condition in this case.  

The Board finds the veteran's testimony that fatigue had an 
onset in service to be credible.  Therefore, the grant is for 
direct service connection rather than on a presumptive basis, 
obviating the need to address the time at which fatigue 
became 10 percent or more disabling.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Entitlement to service connection for chronic fatigue due to 
an undiagnosed illness is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


